DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claims 18-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 23 of U.S. Patent No. 11,095,087. Although the conflicting claims are not identical, they are not patentably distinct from each other 
because  
The method of treating tissue comprising one or more scars including one or more atrophic scars or hypertrophic scars appears to offer no advantage over the prior art's method of treating tissue; it makes no difference in performance which method is employed since the striae is one of the scars (see, paragraph [0078] of US 20150080863, which is also the same applicant’s Pub.)

Patent
11,095,087
Instant Application
17/395,081
19. A method of treating tissue comprising striae, the method comprising: generating, using a laser source, an output beam having a subnanosecond pulse duration; modifying the output beam, using an optical system, to provide a photomechanically disruptive treatment beam; directing the photomechanically disruptive treatment beam to one or more regions of the target tissue comprising striae, wherein the target tissue comprises a striae that is visible prior to treatment; and decreasing visible appearance of the striae in response to the photomechanically disruptive treatment beam.
18. A method of treating a target tissue comprising one or more scars, the method comprising: generating, using a laser source, an output beam having a subnanosecond pulse duration; modifying the output beam, using an optical system, to provide a photomechanically disruptive treatment beam; directing the photomechanically disruptive treatment beam to the one or more scars, wherein the one or more scars is one or more atrophic scars; photomechanically disrupting the one or more scars; and decreasing visible appearance of the one or more scars in response to the treatment beam.
19. A method of treating tissue comprising striae, the method comprising: generating, using a laser source, an output beam having a subnanosecond pulse duration; modifying the output beam, using an optical system, to provide a photomechanically disruptive treatment beam; directing the photomechanically disruptive treatment beam to one or more regions of the target tissue comprising striae, wherein the target tissue comprises a striae that is visible prior to treatment; and decreasing visible appearance of the striae in response to the photomechanically disruptive treatment beam.
34. A method of treating a target tissue comprising one or more scars, the method comprising: generating, using a laser source, an output beam having a subnanosecond pulse duration; modifying the output beam, using an optical system, to provide a photomechanically disruptive treatment beam; directing the photomechanically disruptive treatment beam to the one or more scars, wherein the one or more scars is one or more hypertrophic scars; photomechanically disrupting the one or more scars; and decreasing visible appearance of the one or more scars in response to the treatment beam.


Regarding claims 19-33 and 35-49, depending claims 19-33 and 35-49 are rejected for the same reasons applied to independent claims since the limitations of depending claims 19-33 and 35-49 are in the limitations of claims 1- 23 of U.S. Patent No. 11,095,087. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828